DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “at least one frequency divider, coupled to the voltage-controlled oscillator for receiving the oscillating signal, that divides down a frequency of the oscillating signal by an integer factor and that outputs a local oscillating signal”, which contains new matters. The specification does not disclose to utilize one frequency divider that divides down a frequency of the oscillating signal by an integer factor and that outputs a local oscillating signal. The specification disclose two dividers, VCODIV 108 for receiving divides down a frequency of the oscillating signal by an integer factor and LODIV outputs a local oscillating signal.
In addition, claim 1 recites “a programmable delay circuit, coupled to the at least one frequency divider for receiving the local oscillating signal, that delays the local oscillating signal and that outputs a delayed oscillating signal”, which contains new matter. However, the programmable delay circuit 116 outputs a delayed local oscillating signal, not a delayed oscillating signal.
In addition, claim 1 recites “a delay controller that programs the delay circuit with a delay time that remains unmodified during transmission”, which contains new matter. The original disclosure did not disclose “a delay controller that programs the delay circuit with a delay time that remains unmodified during transmission”.

Claim 13 is based on the structure of claim 1. It’s similarly rejected.
Claims 14-20 are objected by the dependency from claim 13.
Claim 21 recites “at least one frequency divider that divides down a frequency of the oscillating signal by an integer factor to provide a local oscillating signal”, which contains new matters. The specification does not disclose to utilize one frequency divider that divides down a frequency of the oscillating signal by an integer factor and that outputs a local oscillating signal. The specification disclose two dividers, VCODIV 108 for receiving divides down a frequency of the oscillating signal by an integer factor and LODIV outputs a local oscillating signal.
In addition, claim 21 recites “a delay controller that programs the delay circuit with a delay time that remains unmodified during transmission”, which contains new matter. The original disclosure did not disclose “a delay controller that programs the delay circuit with a delay time that remains unmodified during transmission”.

Claims 22-25 are objected by the dependency from claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maiellaro et al. (US 2018/0188317).

Regarding claim 1, Maiellaro discloses a transmitter, comprising: a frequency synthesizer [e.g. fig. 4] comprising a voltage-controlled oscillator [e.g. 122] that provides an oscillating signal; at least one frequency divider [e.g. 124], coupled to the voltage-controlled oscillator for receiving the oscillating signal, that divides down a frequency of the oscillating signal by an integer factor and that outputs a local oscillating signal; a programmable delay circuit [e.g. 322], coupled to the at least one frequency divider for receiving the local oscillating signal, that delays the local oscillating signal and that outputs a delayed oscillating signal; a driver circuit [e.g. 320/VGA], having an input coupled to the programmable delay circuit for receiving the delayed oscillating signal, and having an output; a power amplifier [e.g. VGA/PA] having an input coupled to the output of the driver circuit and a delay controller that programs the delay circuit with a delay time that remains unmodified during transmission, wherein the delay time is selected to reduce that reduces interference caused by coupling from the power amplifier to the voltage-controlled oscillator.
Regarding claim 3, Maiellaro discloses the transmitter of claim 1, wherein the delay controller programs the delay circuit to reduce control voltage change of the voltage-controlled oscillator as a function of delay change.

Regarding claim 4, Maiellaro discloses the transmitter of claim 1, wherein the delay controller programs the delay circuit to reduce phase noise degradation at an output of the transmitter as a function of delay change.

Regarding claim 5, Maiellaro discloses the transmitter of claim 1, wherein the delay controller adjusts the delay circuit based on a propagation delay between the voltage-controlled oscillator and the power amplifier and a frequency of the voltage-controlled oscillator [e.g. 122].
Regarding claim 6, Maiellaro discloses the transmitter of claim 1, wherein the delay controller adjusts the delay circuit based on a detected operating temperature [see at least paras. 0072, 0080].
Regarding claim 13, Maiellaro discloses a method of mitigating interference in a transmitter caused by coupling from a power amplifier to a voltage-controlled oscillator, the method comprising: generating, by the voltage-controlled oscillator, an oscillating signal; dividing down a frequency of the oscillating signal by an integer factor and providing a local oscillating signal; driving the local oscillating signal to an input of a power amplifier; and delaying the local oscillating signal by a delay time that remains unmodified during a transmission to reduce interference caused by coupling from the power amplifier to the voltage-controlled oscillator [see claim 1 rejection for matching elements].
Regarding claim 15, Maiellaro discloses the method of claim 13, wherein the delaying comprises delaying to reduce a control voltage change of the voltage-controlled oscillator as a function of delay change.

Regarding claim 16, Maiellaro discloses the method of claim 13, wherein the delaying comprises delaying to reduce a phase noise degradation at an output of the transmitter as a function of delay change.


Regarding claim 18, Maiellaro discloses the method of claim 13, wherein the delaying comprises delaying based on a detected operating temperature [see at least paras. 0072, 0080].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellaro et al. (US 2018/0188317) in view of Schoepf et al. (US 8,704,604).
Regarding claim 2, Maiellaro discloses the transmitter of claim 1, except wherein the delay circuit is digitally programmed to select an integer number of delay steps, and wherein a total number of delay steps and a duration of each delay step is determined based on a period of the oscillating signal for each of multiple oscillation frequencies of operation. The problem to be solved is to utilize a LUT based on temperatures. However, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to output a signal according to a LUT based on temperatures. For example, Schoepf discloses an output signal [e.g. the output of 1206] according to a LUT [LUT] based on temperatures [fig. 13/15], such that the combination discloses wherein the delay circuit is digitally programmed [see LUT Schoepf] to 

Regarding claim 14, Osman discloses the method of claim 13, except wherein the delaying comprises selecting an integer number of delay steps in which a total number of delay steps and a duration of each delay step is determined based on a period of the oscillating signal for each of multiple oscillation frequencies of operation. The problem to be solved is to utilize a LUT based on temperatures. However, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to output a signal according to a LUT based on temperatures. For example, Schoepf discloses an output signal [e.g. the output of 1206] according to a LUT [LUT] based on temperatures [fig. 13], such that the combination discloses wherein the delaying comprises selecting an integer number of delay steps in which a total number of delay steps [see at least LUT Schoepf] and a duration of each delay step is determined based on a period of the oscillating signal for each of multiple oscillation frequencies of operation [based on resolution of the LUT]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Maiellaro in accordance with the teaching of Schoepf regarding a LUT .
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellaro et al. (US 2018/0188317) in view of Salmi et al. (US 2006/0095221).
Regarding claim 7, Maiellaro discloses the transmitter of claim 1. Osman does not disclose to calibrate a memory based on at least temperatures and channel. However, Salmi discloses to calibrate a memory based on at least temperatures offset and channel offset [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052], such that the combination discloses wherein the delay controller combines a calibration value with a channel frequency offset and a temperature offset to determine a delay select value used to program the delay circuit. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Maiellaro in accordance with the teaching of Salmi regarding a delay compensation for variable delays [abstract] in order to improve accuracy [paragraph 0002].

Regarding claim 19, Maiellaro discloses the method of claim 13, wherein. Osman does not disclose to calibrate a memory based on at least temperatures and channel. However, Salmi discloses to calibrate a memory based on at least temperatures offset and channel offset [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052], such that the combination discloses wherein the delaying comprises combining a calibration value with a channel frequency offset and a temperature offset. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by .
Claims 8-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellaro et al. (US 2018/0188317) in view of Schoepf et al. (US 8,704,604) and Salmi et al. (US 2006/0095221).

Regarding claim 8, the combination discussed above discloses the transmitter of claim 2, wherein the delay controller comprises: a memory [e.g. LUT fig. 13/15 Schoepf] that stores a plurality of temperature offsets based on detected temperature; and a selected one of the plurality of temperature offsets and to a frequency offset to provide a delay select value used to program the delay circuit. The combination does not disclose a calibration process. However, Salmi discloses to calibrate a memory [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052], such that the combination discloses a combiner that combines a calibration value to a selected one of the plurality of temperature offsets and to a frequency offset to provide a delay select value used to program the delay circuit. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Maiellaro and Schoepf in accordance with the teaching of Salmi regarding a delay compensation for variable delays [abstract] in order to improve accuracy [paragraph 0002].
Regarding claim 9, the combination discussed above discloses the transmitter of claim 8, wherein the memory stores a plurality of calibration values each determined by a corresponding one of a plurality of frequency bands of transmission, and wherein one of the plurality of calibration values is selected based on a selected one of the plurality of frequency bands of 

Regarding claim 10, the combination discussed above discloses the transmitter of claim 8, further comprising processing circuitry that calculates and provides the frequency offset based on a calibrated propagation delay between the voltage-controlled oscillator and the power amplifier and a frequency difference between a channel frequency and a calibration frequency used to determine the calibrated propagation delay [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052 Salmi, LUT fig. 13/15 Schoepf, fig. 5/6/7/9 Osman].

Regarding claim 11, the combination discussed above discloses the transmitter of claim 8, further comprising processing circuitry that selects from among the plurality of temperature offsets based on detected temperature [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052 Salmi, LUT fig. 13/15 Schoepf, fig. 5/6/7/9 Osman].

Regarding claim 12, the combination discussed above discloses the transmitter of claim 8, wherein the plurality of temperature offsets are determined based on measuring delay across an applicable operating temperature range relative to a calibration temperature and an incremental delay step [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052 Salmi, LUT fig. 13/15 Schoepf, fig. 5/6/7/9 Osman].
Regarding claim 20, the combination discussed above discloses the method of claim 14, wherein the delaying comprises: selecting a temperature offset based on a temperature value indicative of detected temperature. The combination does not disclose a calibration process and .

Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiellaro et al. (US 2018/0188317) in view of Pancholi et al. (US 9,000,856).

Regarding claim 21, Maiellaro discloses a transmitter, comprising: oscillator circuitry [e.g. fig. 4] comprising an oscillator, at least one frequency divider that divides down a frequency of the oscillating signal by an integer factor to provide a local oscillating signal: that provides an oscillating signal; at least one frequency divider that divides down a frequency of the oscillating signal by an integer factor to provide a local oscillating signal: a programmable delay circuit that delays the local oscillating signal to provide a delayed oscillating signal; a driver circuit that drives the delayed oscillating signal to an input of a power amplifier; and a delay controller that programs the delay circuit with a delay time that remains unmodified during transmission to reduce interference caused by coupling from the power amplifier to the oscillator [see claim 1 rejection for matching elements]. Maiellaro does not disclose the oscillator is L-C 
Regarding claim 22, the combination discussed above discloses the transmitter of claim 21, wherein the delay controller programs the delay circuit to reduce phase noise degradation at an output of the transmitter as a function of delay change.

Regarding claim 23, the combination discussed above discloses the transmitter of claim 21, wherein the L-C based oscillator comprises a digitally controlled oscillator [Col. 10, lines 36-62, fig. 3 Pancholi]. 
Regarding claim 24, the combination discussed above discloses the transmitter of claim 23, wherein the delay controller programs the delay circuit to reduce digital control word change of the digitally controlled oscillator as a function of delay change.

Regarding claim 25, the combination discussed above discloses the transmitter of claim 23, wherein the delay controller adjusts the delay circuit based on a propagation delay between the digitally controlled oscillator and the power amplifier and a frequency of the digitally controlled oscillator [see at least Col. 10, lines 49-62, Pancholi].


Response to Arguments

	
	Please also see the rejections under 35 U.S.C. 112(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842